EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1, 2, and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the examiner was unable to find prior art that anticipates or renders obvious the following combination of limitations:
c. summarizing the factually accurate target information to generate a factually accurate summary, wherein the target information includes device-acquired information acquired using the device, and wherein the summary of the factually accurate target information is displayed on the device, wherein summarizing the factually accurate target information utilizes lexical chaining and the fact checking results generated by fact checking the target information, including determining lexical chain strengths, wherein a total strength of a sentence is based on a lexical chain strength and a factual accuracy of the sentence, further wherein the total strength of the sentence is increased when the sentence is factually accurate, and the total strength of the sentence is decreased when the sentence is factually inaccurate.
Claim 19 is allowed because the examiner was unable to find prior art that anticipates or renders obvious the following combination of limitations:
c. summarizing the target information to generate a summary utilizing lexical chaining, further wherein when a sentence is identified as a strong lexical chain, a total sentence strength for the sentence is increased, wherein when the sentence is classified as factually accurate, the total sentence strength for the sentence is increased, wherein when the sentence is classified as factually inaccurate, the total sentence strength for the sentence is decreased, and wherein when the sentence is classified as questionable, the total sentence strength for the sentence is not changed, wherein the target information includes augmented reality-acquired device information acquired using the augmented reality device, and wherein the summary of the factually accurate target information is displayed on the augmented reality device.
Claim 20 is allowed because the examiner was unable to find prior art that anticipates or renders obvious the following combination of limitations:
iii. summarizing the factually inaccurate target information to generate a factually inaccurate summary, wherein summarizing the factually accurate target information utilizes lexical chaining and the fact checking results generated by fact checking the target information, including determining lexical chain strengths, wherein a total strength of a sentence is based on a lexical chain strength and a factual accuracy of the sentence, further wherein the total strength of the sentence is increased when the sentence is factually accurate, and the total strength of the sentence is decreased when the sentence is factually inaccurate; and iv. providing the factually inaccurate summary in real-time; b. a processor for processing the application, wherein the target information includes augmented reality-acquired device information acquired using the augmented reality device, and wherein the summary of the factually accurate target information is displayed on the augmented reality device.
Claims 2 and 4-18 are allowed by virtue of their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571)270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157